 

SERVICE AGREEMENT

 

THIS AGREEMENT made this 26th day of November 2019 (the “Effective Date”).

 

BETWEEN:

 

Kinetic Group Inc., a Nevada company

 

(the “Company”)

 

AND:

 

Mark Radom, an individual residing in Bet Shemesh, Israel (the “Executive”)

 

A. The Company has offered the Executive the position of General Counsel of the
Company.

 

B. The Company and the Executive wish to formally record the terms and
conditions upon which the Executive will be hired by and serve as chief legal
officer of the Company.

 

C. Each of the Company and the Executive has agreed to the terms and conditions
set forth in this Agreement, as evidenced by their respective execution hereof.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises
and the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

 

Article 1

CONTRACT FOR SERVICES

 

1.1 Engagement the Executive as General Counsel. (a) The Company hereby agrees
to hire the Executive as General Counsel in accordance with the terms and
provisions hereof.

 

  (i) Term. Unless terminated earlier in accordance with the provisions hereof,
this Agreement will commence on the Effective Date and will continue for a
period of three (3) years therefrom (the “Term”).

 

  (b) Service. The Executive agrees to faithfully, honestly and diligently serve
the Company and to devote the time, attention efforts to further the business
and legal interests of the Company and utilize his professional skills and care
during the Term.

 

 

2

 

1.2 Duties: The Executive’s services hereunder will be provided on the basis of
the following terms and conditions:

 

  (a) Reporting directly to the chief executive officer of the Company, the
Executive will serve as the Director of Investor Relations;         (b) The
Executive will be responsible for setting and managing the Company’s investor
relations and supervising, liaising and instructing outside service providers,
in each case, subject to any applicable law and to instructions provided by the
chief executive officer of the Company from time to time.         (c) The
Executive will faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize maximum professional skill and care to
ensure that all services rendered hereunder are to the satisfaction of the
Company, acting reasonably, and the Executive will provide any other services
not specifically mentioned herein, but which by reason of the Executive’s
capability, the Executive knows or ought to know to be necessary to ensure that
the best interests of the Company are maintained.         (d) The Executive will
assume, obey, implement and execute such duties, directions, responsibilities,
procedures, policies and lawful orders as may be determined or given from time
to time by the Company.         (e) The Executive will report the results of his
duties hereunder to the Company as it may request from time to time.

 

Article 2

COMPENSATION

 

2.1 Remuneration.

 

  (a) The Executive’s monthly base salary shall be four thousand United States
dollars ($4,000 (together with any increases thereto as hereinafter provided,
the “Base Salary”). The Base Salary shall be payable from August 20, 2019 in
accordance with the Company’s normal payroll procedures in effect from time to
time except that the first payment of $12,000 covering the three-month period
from August 20 – November 19, 2019 shall be due at the earlier of (i) during the
first five days of December 2019 or (ii) the date on which outside capital is
raised to the Company. All subsequent monthly payments of Base Salary shall be
paid within the first five days of the following calendar month. The Base Salary
may be increased by the Board from time to time during the Term, but shall be
reviewed by the Board at least annually. The Company shall also issue Executive
as soon as reasonably practicable preferred shares convertible into one and
seventy four hundredths percent (1.74%) of the outstanding shares of its common
stock on a fully issued, converted and diluted basis up to a maximum of
1,890,000 shares of common stock. For the avoidance of doubt, it is agreed that
the number of preferred shares that the Executive shall receive pursuant to this
clause 2.1(a) shall be limited to the lesser of (i) 1,890,000 shares of the
Company’s common stock or (ii) 1.74% of the Company’s common stock on a fully
issued, converted and diluted basis outstanding on the date that is 12 months
from the date hereof. The Company agrees to bear all costs and fees to be
charged by the Company’s transfer agent in respect of such shares. The term “on
a fully issued, converted and diluted basis” means that to the extent that there
are outstanding any notes, preferred shares, options, warrants or other
securities that are convertible into shares of common stock (collectively,
“Convertible Securities”), then the number of shares of common stock outstanding
shall include 100% of the shares of common stock into which the Convertible
Securities are convertible. Notwithstanding anything else to the contrary in
this paragraph (i.e., excluding any shares, options or other securities to be
issued to Consultant as part of any incentive plan), it is agreed that the
Consultant shall not at any time have more than 1.74% of the then outstanding
shares of the Company’s common stock.

 



 

3

 

    Starting in the second year of this Agreement, Executive’s monthly base
salary shall be increased in accordance with industry standard compensation for
chief legal officers so long as the Company has completed a capital raise or has
the cash flow available to do so.           To the extent that the Company does
not have sufficient funds to pay Executive his Base Salary, the Executive agrees
that he shall defer the aggregate unpaid amount (the “Deferral Amount”) which
will be registered in the Company’s books as a loan given to the Company by the
Executive. As and when the Company has additional funds from any source, the
Company will pay as much of Executive’s Base Salary as possible. So long as any
amount of the Executive’s Base Salary remains unpaid, the Executive will have
the option to convert such amount, or part of it into shares of the Company at
the average trading price of the 10 days prior to the date of the request by the
Executive to exercise this option. This option will survive the Term of this
agreement.         (b) The Executive shall be eligible to participate in
employee benefit plans currently and hereafter maintained by the Company of
general applicability to other senior executives of the Company, including,
without limitation, the Company’s group medical, dental, vision, disability,
life insurance, and flexible-spending account plans. Subject to the following
sentence, the Executive will be entitled to receive up to a one-time bonus of
one and a half percent (1.5%) of the then outstanding shares of common stock of
the Company promptly after the value of the Company’s outstanding stock equals
$100 million dollars. Notwithstanding the foregoing, the Executive will only
receive such number of shares of common stock as will bring the total number of
shares of common stock to be received by the Executive pursuant to clause 2.1(a)
to 1,890,000 (i.e., not counting any shares to be received from participating in
the the Company’s benefit plans or other grants/awards of shares of common
stock).

 



 

4

 

  (c) In addition to the foregoing, the Company will grant the Executive
additional compensation in the form of cash or shares in cases of extraordinary
contribution by him to the benefit of the Company as the Board of Directors of
the Company will decide.         (d) The Executive’s position with the Company
requires a special degree of personal trust, and the Company is not able to
supervise the number of working hours of the Executive. Therefore, the Executive
will not be entitled to any additional remuneration whatsoever for his work with
the exception of that specifically set out in this Agreement. The Executive has
other business interests and, as such, shall be permitted to spend such time as
the Executive deems necessary or expedient on such interests, so long as there
is no adverse material impact on the Executive’s performance of his obligations
hereunder.

 

2.2 Incentive Plans. The Executive will be entitled to participate in any bonus
plan or incentive compensation plans (including, without limitation, equity or
option plans) for its directors, officers or employees adopted by the Company.  
  2.3 Expenses. The Executive will be reimbursed by the Company for all
reasonable business expenses incurred by the Executive in connection with his
duties. This includes, but is not limited to, payments of expenses incurred when
traveling abroad and others. In this connection, the Executive will be issued,
as soon as practicable, a Company credit card that the Executive will use to pay
for any and all expenses that pertain to the Company.

 

Article 3

Insurance and Benefits

 

3.1 Liability Insurance Indemnification. The Company will insure the Executive
(including his heirs, executors and administrators) with coverage under a
standard directors’ and officers’ liability insurance policy at the Company’s
expense.

 

Article 4

CONFIDENTIALITY AND NON-COMPETITION

 

4.1 Maintenance of Confidential Information.

 

  (a) The Executive acknowledges that, in the course of performing his
obligations hereunder, the Executive will, either directly or indirectly, have
access to and be entrusted with confidential information (whether oral, written
or by inspection) relating to the Company or its respective affiliates,
associates or customers (the “Confidential Information”).         (b) The
Executive acknowledges that the Company’s Confidential Information constitutes a
proprietary right, which the Company is entitled to protect. Accordingly, the
Executive covenants and agrees that, as long as he works for the Company, the
Executive will keep in strict confidence the Company’s Confidential Information
and will not, without prior written consent of the Company, disclose, use or
otherwise disseminate the Company’s Confidential Information, directly or
indirectly, to any third party.         (c) The Executive agrees that, upon
termination of his services for the Company, he will immediately surrender to
the Company all Company Confidential Information then in his possession or under
his control.

 



 

5

 

4.2 Exceptions. The general prohibition contained in Section 4.1 against the
unauthorized disclosure, use or dissemination of the Company’s Confidential
Information will not apply in respect of any Company Confidential Information
that:

 

  (a) is available to the public generally;         (b) becomes part of the
public domain through no fault of the Executive;         (c) is already in the
lawful possession of the Executive at the time of receipt of the Company’s
Confidential Information; or         (d) is compelled by applicable law or
regulation to be disclosed, provided that the Executive gives the Company prompt
written notice of such requirement prior to such disclosure and provides
commercially reasonable assistance at the request and expense of the Company, in
obtaining an order protecting the Company’s Confidential Information from public
disclosure.

 

Article 5

termination

 

5.1 Termination of Employment. The Executive’s employment may be terminated only
as follows:

 

  (a) Termination by the Company

 

  (i) For Cause. The Company may terminate the Executive’s employment for Cause.
        (ii) Without Cause. The Company may terminate Executive’s employment at
any time by giving Executive 60 days prior written Notice of the termination. In
such case, 100% of the Executive’s unvested stock and option compensation of any
nature will vest without any further action required on the part of the
Executive or the Company and the Company will deliver to the order of the
Executive promptly upon receipt of a written demand of the Executive such shares
of common stock or options at its sole expense as become due to Executive
hereunder. The Executive’s right to receive compensation whether in cash or
securities shall survive any termination of this Agreement Without Cause.

 



 

6

 

  (b) Termination by the Executive

 

  (i) For Good Reason. The Executive may terminate the Executive’s employment
with the Company for Good Reason.         (ii) Without Good Reason. The
Executive may voluntarily terminate the Executive’s employment with the Company
at any time by giving the Company 120 days prior written Notice of the
termination.

 

  (c) Termination Upon Death or Disability

 

  (i) Death. The Executive’s employment shall terminate upon the Executive’s
death.         (ii) Disability. The Company may terminate the Executive’s
employment upon the Executive’s Disability.

 

  (d) For the purpose of this Article 5, “Cause” means:

 

  (i) Breach of Agreement. Executive’s material breach of Executive’s
obligations of this Agreement, not cured after 30 days’ Notice from the Company.
        (ii) Gross Negligence. Executive’s gross negligence in the performance
of Executive’s duties.         (iii) Crimes and Dishonesty. Executive’s
conviction of or plea guilty to any crime involving, dishonesty, fraud or moral
turpitude.         (iv) In the event of termination of this agreement for Cause,
the Company may terminate the Executive’s employment after 30 days’ Notice.

 

  (e) For the purpose of this Article 5, “Good Reason” means:

 

  (i) Breach of Agreement. The Company’s material breach of this Agreement,
which breach has not been cured by the Company within 30 days after receipt of
written notice specifying, in reasonable detail, the nature of such breach or
failure from Executive.         (ii) Non-Payment. The failure of the Company to
pay any amount due to Executive hereunder, which failure persists for 30 days
after written notice of such failure has been received by the Company.        
(iii) Change of Responsibilities/Compensation. Any material reduction in
Executive’s title or a material reduction in Executive’s duties or
responsibilities or any material adverse change in Executive’s Base Salary or
any material adverse change in Executive’s benefits.         (iv) Change of
Location. Any relocation of the premises at which Executive works to a location
more than 20 kilometers from such location, without Executive’s consent.

 



 

7

 

  (f) It is agreed that in the event of termination of this agreement if the
Company decides that the Executive’s services are not needed during the
termination period, the Company will continue to be responsible for paying cash
and equity compensation as defined in Article 2 of this Agreement for the entire
termination period. Neither the Company, nor the Executive will be entitled to
any notice, or payment in excess of that specified in this Article 5.        
(g) Upon the termination (whether for cause, disability, death, without cause,
or by way of change of control), the Company shall pay to Executive on the date
required under applicable law: (i) any accrued but unpaid Base Salary for
services rendered as of the date of termination, (ii) (if applicable) any
accrued but unpaid vacation pay, and (iii) the business expenses reasonably
incurred by the Executive up to the date of termination or resignation and
properly reimbursable, in each case less any applicable deductions or
withholdings required by law.

 

Section 5.2 Termination for Cause, Disability or Death

 

In the event that this Agreement and the Executive’s employment with the Company
is terminated for Cause, the Company shall provide the Executive written notice
thereof and Executive shall be entitled only to the amounts specified in Section
5.1 plus all vested common or preferred shares and, if applicable options and
warrants.

 

Section 5.3 Termination without Cause

 

In the event this Agreement and the Executive’s employment with the

 

Company is terminated by the Company without Cause (other than for death or
Disability or in connection with a change of control), then in addition to the
amounts specified in Section 5.1 and subject to the Executive’s execution and
non-revocation of a separation agreement containing a general release and waiver
of liability against the Company and anyone connected with it in form acceptable
to the Company, the Executive shall be entitled to receive, and the Company
shall pay the Executive, two (2) years Base Salary (less statutory deductions
and withholdings) in a single lump sum, paid in full within 30 days of
termination. Further, Executive shall be entitled to all vested common or
preferred shares and, if applicable, options and warrants with vesting
continuing for 12 months following termination as applicable.

 

 

8

 

Article 6

Mutual Representations

 

6.1 The Executive represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof

 

  (a) will not constitute a default under or conflict with any agreement or
other instrument to which he is a party or by which he is bound; and         (b)
do not require the consent of any person or entity.

 

6.2 The Company represents and warrants to the Executive that this Agreement has
been duly authorized, executed and delivered by the Company and that the
fulfillment of the terms hereof

 

  (a) will not constitute a default under or conflict with any agreement of
other instrument to which it is a party or by which it is bound; and         (b)
do not require the consent of any person of entity.

 

6.3 Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
if enforcement is sought in proceeding in equity or at law).



 

Article 7

notices

 

7.1 Notices. All notices required or allowed to be given under this Agreement
must be made either personally by delivery to or by facsimile transmission to
the address as hereinafter set forth or to such other address as may be
designated from time to time by such party in writing:

 

  (a) in the case of the Company, to:

 

Kinetic Group Inc.

 

To be provided under separate cover within three days after the date hereof; in
the event that Executive does not receive notice of address within such period,
then Executive shall be entitled to send any notice to any email address of the
Company known to Executive and the sending of any such notice shall constitute
receipt of notice whether the Company receives such notice or not.

 

  (b) and in the case of the Executive, to the Executive’s last residence
address known to the Company or mark@gcanrx.com.

 



 

9

 

7.2 Change of Address. Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.

 

Article 8

GENERAL

 

8.1 Further Assurances. Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.     8.2 Waiver. No provision hereof will be deemed waived and no
breach excused, unless such waiver or consent excusing the breach is made in
writing and signed by the party to be charged with such waiver or consent. A
waiver by a party of any provision of this Agreement will not be construed as a
waiver of a further breach of the same provision.     8.3 Amendments in Writing.
No amendment, modification or rescission of this Agreement will be effective
unless set forth in writing and signed by the parties hereto.     8.4
Assignment. Except as herein expressly provided, the respective rights and
obligations of the Executive and the Company under this Agreement will not be
assignable by either party without the written consent of the other party and
will, subject to the foregoing, inure to the benefit of and be binding upon the
Executive and the Company and their permitted successors or assigns. Nothing
herein expressed or implied is intended to confer on any person other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement. For the avoidance of doubt, it is agreed that in the
event that the Company participates in a merger, acquisition, restructuring,
regoranization or other transaction in which the Company is merged into, sold to
or otherwise becomes part of or owned by another company or entity, this
Agreement will remain in force and be binding on any such successor, surviving
or acquiring company or entity.     8.5 The Company acknowledges and agrees that
the Executive may submit to the Company invoices from a company that employs him
in lieu of invoices on his name. The Executive confirms that any such invoice
will replace his own invoice and he agrees that his fees will be paid by the
Company to third parties provided that it is done as per his instructions to the
Company.     8.6 Severability. In the event that any provision contained in this
Agreement is declared invalid, illegal or unenforceable by a court or other
lawful authority of competent jurisdiction, such provision will be deemed not to
affect or impair the validity or enforceability of any other provision of this
Agreement, which will continue to have full force and effect.

 



 

10

 

8.7 Headings. The headings in this Agreement are inserted for convenience of
reference only and will not affect the construction or interpretation of this
Agreement.     8.8 Number and Gender. Wherever the singular or masculine or
neuter is used in this Agreement, the same will be construed as meaning the
plural or feminine or a body politic or corporate and vice versa where the
context so requires.     8.9 Time. Time is of the essence in this Agreement.    
8.10 Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of New York without reference to its
conflicts of laws principles or the conflicts of laws principles of any other
jurisdiction, and each of the parties hereto expressly attorns to the
jurisdiction of the courts of the State of New York. The sole and exclusive
place of jurisdiction in any matter arising out of or in connection with this
Agreement will be the applicable New York state or federal court.     8.11 This
Agreement (including all Annexes thereto) constitutes the entire agreement
between the Parties with respect to the subject matter thereof and supersedes
all prior agreements, understandings and negotiations, both written and oral,
between the Parties with respect to this matter.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first above written.

 

Kinetic Group Inc.         By:     Title:    

 

Agreed and accepted:       Mark Radom          

 

 

 

 